Citation Nr: 1824839	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-40 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to dependency and indemnity compensation (DIC) based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had qualifying service from December 1950 to December 1952.  The Veteran passed away in May 2012; the Appellant is his widow.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In December 2016, the Board remanded for further development.  In an October 2017 brief, the Appellant's former representative contended that the Agency of Original Jurisdiction (AOJ) did not materially comply with the Board's remand directives due to the AOJ's assertion that the Appellant had not responded to an April 2017 correspondence regarding outstanding records.  However, substantial compliance was achieved because outstanding records were appropriately sought, although ultimately deemed unrecoverable.  See December 2016 Board remand; February 2017 correspondence from the National Personnel Records Center (records sought were not among files and may have been destroyed during the 1973 fire); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Preliminarily, the Board must clarify the issue of representation.  Until June 17, 2017, the Appellant was represented by her current representative, Robert Chisholm.  See June 2017 VA Form 21-22 (electing Disabled American Veterans [DAV] as her representative).  On January 30, 2018, the Appellant effectively revoked DAV's representation by submitting a new VA Form 21-22, reinstating representation by Robert Chisholm.  In a September 2017 correspondence, the current representative contended that VA had unlawfully failed to send him the Appellant's August 2017 Supplemental Statement of the Case (SSOC); however, the Appellant's representative was DAV at that time and VA was prohibited from sending that SSOC to parties other than the Appellant and DAV.  

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).  

This appeal is REMANDED to the AOJ.


REMAND

For service connection to be granted for the Veteran's cause of death, the probative evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death, such that either: (1) a cause of the Veteran's death is or should be service connected; or (2) a service-connected disability caused the Veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  According to the May 2012 death certificate, the Veteran's immediate cause of death was pancreatic cancer; no underlying causes of death were recorded.  The Appellant contended that the Veteran's service-connected vision loss caused the Veteran to fall during hospice care, which acutely aggravated the blood clots in the Veteran's leg caused by the chemotherapy treatment for pancreatic cancer.  See February 2016 notice of disagreement.  A January 2016 VA examiner opined that it was less likely than not that the Veteran's cause of death was proximately due to or the result of his service-connected vision loss.  In support of that opinion, the examiner stated that: (1) the Veteran had a history of dementia, which is a noted risk factor for falling; and (2) there was no supporting evidence in the medical records reviewed in favor of the Appellant's contention that the Veteran's hospice fall was caused by his blindness and contributed to his cause of death through aggravation.  However, the Board finds this rationale to be inadequate, as the examiner failed to address evidence potentially favorable to the Appellant.  Specifically, the Board highlights the following: (1) April 27, 2012, hospice record indicating that the Veteran's risk for falls was related to various factors, including impaired vision (also unsteady gait, cognitive deficits, impaired safety awareness, weakness, use of psychiatric medications, and impaired mobility); (2) May 3 and 4, 2012, hospice records indicating that the Veteran was found on the floor multiple times, seemingly for being unable to locate the bathroom, scooting too far off his bed while trying to reposition himself, and experiencing increased restlessness; and (3) May 4, 2012, radiology report after a fall, indicating moderate mid-calf swelling.  See April and May 2012 records from Orchard View Manor.  As such, further medical analysis is required to determine whether the moderate mid-calf swelling aggravated any chemotherapy-associated blood clots.  

If a Veteran died of non-service-connected causes, VA will still pay DIC to the surviving spouse or children in the same manner as if the Veteran's death were service-connected, under certain circumstances.  38 U.S.C. § 1318; 38 C.F.R. § 3.22.  However, the threshold criterion for evaluating whether other DIC criteria are met is whether the Veteran died of non-service-connected causes.  As discussed above, the appeal to determine entitlement to service connection for the Veteran's cause of death is ongoing.  As VA must settle the cause of death claim before adjudicating the DIC claim, the Board finds these issues to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion for whether service-connected vision loss either caused or contributed substantially or materially to cause death.  It should address the following hospice (Orchard View Manor) records in determining whether the moderate mid-calf swelling aggravated any chemotherapy-associated blood clots:

(a)  April 27, 2012, record indicating that the Veteran's risk for falls was related to various factors, including impaired vision; 

(b)  May 3 and 4, 2012, records indicating that the Veteran was found on the floor multiple times, seemingly for being unable to locate the bathroom, scooting too far off his bed while trying to reposition himself, and experiencing increased restlessness; and 

(c)  May 4, 2012, radiology report after a fall, indicating moderate mid-calf swelling.  

2.  Readjudicate the appeal.  The DIC claim is inextricably intertwined with the cause of death claim. 

The Appellant has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  38 C.F.R. § 20.1100(b).

